Title: From Alexander Hamilton to Oliver Wolcott, Junior, 30 July 1796
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York] July 30th 1796
Dr Sir
I had written you a short line previous to the Receipt of your letter of the 26th to which indeed I can add nothing material.
It will, as things stand, be imprudent to push the point of a further loan till the President arrives—for though a majority of the Directors are well disposed to the thing, they are afraid of McCormick’s clamours and want the sanction of the President to controul & counterballance him. All I am told that can now be relied upon is a postponement of the payment of the 200 000 Dollars heretofore lent—to which McCormick assents.
Yrs. truly
A Hamilton
Oliver Wolcott Esq
